NOTE: This order is nonprecedential.
United States Court of Appeals
for the Federal Circuit
SMART POWER SYSTEMS, INC.,
Appellant, -
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee. l .
2011-1420 _
Appea1 from the Armed Services Board of Contract
Appea1s in no. 56743, Adn:1inistrative Judge David W.
James, Jr.
ON MOTION
ORDER
Sn1art PoWer Systems, Inc. moves to withdraw its ap-
pea1.
Upon consideration thereof
IT IS ORDERED THAT2
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs

SMART POWER V. ARMY
2
FoR THE CoURT
mg 19 2l!11 131 Jan H0rba1y
Date J an Horba1y
C1erk
cc: Kiran M. DeWan, Esq.
Kent C. Kiffner, Esq.
s21
Issued AsAMandate:  1 9 
F!LED
u.s. croom 0F m>PEAl.s mn
ms FE0z-mr clncun
gus 19 2011
JAN HORBALY
CLERK